DETAILED ACTION
Applicant's response, filed 29 August 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Status
	Claims 1-5 and 7-11 are pending and under exam herein.
	Claim 6 has been cancelled.

Specification
The disclosure filed 28 March 2018 is objected to because of the following informalities: 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. 
First, it is appreciated that Applicant has attempted to correct those paragraphs that were pointed to in the previous Office Action. It is noted, however, that said Office Action made note that “the above is provided as exemplary and does not represent a complete listing of errors. The Specification contains a copious amount of errors and appropriate correction is required for all typographical and/or grammatical errors therein.”  See Office Action dated 11 April 2022 at page 4, first full paragraph.  
Herein, the Specification continues to recite numerous grammatical errors and it is requested that such be corrected according to English standards.  
Second, it is further noted that the amendment to paragraph [0002], as presented in the response filed 29 August 2002 is not grammatically correct.  The paragraph, as amended, currently recites, 
“Regenerative medicine, in which treatment is carried out by regenerating cells,
has received attention in recent years as a new type of treatment for injuries and
diseases, which could not be cured by

that will lead to advancement of for.
Especially, technologies related to tissue engineering, in which cells and
support structure (scaffold) are combined to fabricate tissues having three-
dimensional structure, [[has]] have come to hold an important place in the
advancement of the regenerative medicine.”

	It is suggested that paragraph [0002] be amended as follows (or the like):
“Regenerative medicine, in which treatment is carried out by regenerating cells,
has received attention in recent years as a new type of treatment for injuries and
diseases 
not treatable by conventional means
Therefore, development of techniques that will lead to advancement of technology has been sought .  More particularly, technologies related to tissue engineering, in which cells and support structure (scaffold) are combined to fabricate tissues having three-dimensional structure, [[has]] have come to hold an important place in the advancement of  regenerative medicine.”

Claim Objections
The outstanding claim objections over claims 1, 5 and 11 are withdrawn in view of the amendments submitted herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1, as amended, recites, “a structure difference calculator that, based on the tissue structure information for the patient and tissue structure information which is an earlier version thereof than that tissue structure information for that patient…”, which presents issues for lack of antecedent basis in the claim with respect to “that tissue” and “that patient” because it is unclear is “that patient” and “that tissue” are the same as the patient and tissue recited in previous claim steps.  
It is suggested to amend the claim to recite, “a structure difference calculator that, based on the tissue structure information for the patient and tissue structure information which is an earlier version thereof than  the tissue structure information for  the patient”.  Clarification is requested.
Claims 1 and 8, as amended, recite, “a biological tissue fabrication information generator that, based on the tissue structure information and the cell type information, the respective locations within the biological tissue…” as no “respective locations” are recited previously in the claim with respect to “tissue structure”.  The claim has been amended to recite, “cell types at respective locations” but the claim is not clear that in the second iteration (claim step 3), if it is “cell type respective locations” or some other respective locations.  Clarification is requested through clearer claim language.  
In addition, the recitation of “fabrication information in the form of information linking the respective locations within the biological tissues” takes on a different context and lends to a lack of clarity because it is unclear whether the step “generates the biological tissue fabrication information in the form of” is intended to as the fabrication information characterized as information linking respective locations OR if this is an actual active step of “generating” the biological tissue fabrication information by “linking respective location within the biological tissue”.  Clarification is requested through clearer claim language.  
Claim 11, as amended, recites, “the medical expense calculation system…comprising:
the biological tissue fabrication information generating device according to claim 8; and 
a treatment expense calculation device comprising a treatment expense calculator for calculating a treatment expense required for the therapeutic  graft formed of said biological tissue and generating a treatment expense information,
wherein the biological tissue fabrication information generating device and the treatment expense calculation device are configured to calculate a medical expense of the patient receiving the therapeutic graft of the biological tissue based on the biological tissue fabrication expense information generated by said biological tissue fabrication information generating device and the treatment expense information generated by said treatment expense calculation device.”
	First, there is insufficient antecedent basis in the claim for “the therapeutic graft formed of said biological tissue” as no such “graft” is recited in previous claim elements.  Clarification is requested through clearer claim language.
	Second, the recitation of “wherein the biological tissue fabrication information generating device and the treatment expense calculation device are configured to calculate a medical expense of the patient…based on the …fabrication expense…and treatment expense” is unclear with respect to the recitation of “calculate a medical expense of the patient” because the claim previously includes calculation of a “treatment expense” for the graft and the generation of a treatment expense.  It is not clear if the “treatment” expense and the “medical” expense are one in the same or if they are different.  It appears as if the “medical expense” is the sum of the “treatment expense plus the fabrication expense”, however, this is not clear from the claim language as currently recited.  It is suggested to amend the claim language to include the following: “wherein the biological tissue fabrication information generating device and the treatment expense calculation device are configured to calculate a total medical expense of the patient…including both the…fabrication expense…and treatment expense” is unclear with respect to the recitation of “calculate a medical expense of the patient”, or similar.  Clarification is requested through clearer claim language.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.  Claims 1-5 and 9 under 35 U.S.C. 103 as being unpatentable over Sun et al. (Computer-Aided Design (2005) Vol. 37:1097-1114; IDS reference) ) in view of Sun and Darling et al. (Biotechnol. Appl. Biochem. (2004) Vol. 39:29-47).  
	Claim 1 is directed to a biological tissue fabrication information generating device that generates biological tissue fabrication information for the fabrication of a biological tissue of a patient from cells, the information generating device comprising: 
	a structure information storage unit that stores tissue structure information indicating three-dimensional structure of the biological tissue; 
	a cell type information storage unit which stores cell type information for determining cell types at respective locations in the biological tissue indicated by the tissue structure information, wherein the cell type information is stored in advance;
a biological tissue fabrication information generator that, based on the tissue structure information and the cell type information and
a structure difference calculator that, based on the tissue structure information for the patient and tissue structure information which is an earlier version thereof than that tissue structure information for that patient, determines a difference between a structure indicated by the tissue structure information and a structure indicated by the earlier version of the tissue structure information, therein,
the biological tissue fabrication information generation is configured to generate the biological tissue fabrication information based on the difference determined by the structure difference calculator.
With respect to claim 1, the prior art to Sun et al. discloses a device that generates biological tissue fabrication information for a patient wherein the device includes a tissue structure storage that includes three-dimensional biological tissue structure information (Sun et al. discloses Bio-CAD design systems wherein images from MRI, CT micro CT and the like are utilized as the data for computer models in techniques for computer-aided tissue engineering (CATE); page 1097, col. 2); Further Sun et al. disclose cell type information for determining cell types at locations (See page 1098, Figure 1; page 1098, cols. 1-2; page 1111, cols 1-2; page 1112, col. 1) and a fabrication information generator that includes information pertaining to locations of cellular types and links to tissue structure (Sun et al. disclose CAD-based tissue modeling; Sun et al. disclose computer information that includes scaffold informatics and modeling information including tissue morphology and frameworks; Sun et al. disclose scaffold architecture and extra-cellular matrices onto which cells grow and form new tissues and wherein CATE applies biomimetic design that includes biological and biophysical requirements into scaffold design; Sun et al. disclose the use of Bio-Cad/CATE for bio-printing models for 3-D cell and organ printing including the ability to deliver cells to the scaffold at the right position and at the right time which includes an appropriate blueprint model as detailed; page 1097, col. 2; page 1098, Figure 1;page 1104-1105; page 1110, col. 1-2; page 1111, col. 1-2; Sun et al. are also specifically concerned with the determination of structure differences based on tissue information at different iterations in a patient, for example at page 1109, col. 2 teaching the patient-specific modeling of a bone implant structure by taking a difference between the right and left skull side with and without a tumor as modeled by CT; Further with respect to structure calculation, Sun et al. disclose the MIMICS system for calculations and modeling ).  
With respect to claim 2 the prior art to Sun et al. teaches a fabrication information generation device that includes cell type information and information pertaining to cell type and tissue location.  See page 1098, Figure 1; page 1098, cols. 1-2; page 1111, cols 1-2; page 1112, col. 1).
With respect to claim 3, the prior art to Sun et al. discloses a tissue fabrication information generating device that includes cell type information from tissue type information and identification of cell types at locations of biological tissue.  See page 1112, cols. 1-2.
With respect to claim 4, the prior art to Sun et al. teaches that fabrication information generating device with a plurality of cell types and stored cell type information with alternative cell type information and information pertaining to cell arrangements.  See page 112, col. 2. 
With respect to claim 5, the prior art to Sun et al. teaches a tissue fabrication information generating device that includes support structure information for biological tissue types for appropriate fabrication of a tissue and selection of a support structure.  See page 1098, Figure 1; page 1112, col. 2.
With respect to claim 9, the prior art to Sun et al. discloses the fabrication of a biological tissue and a three-dimensional arrangement fabrication device that fabricates biological tissue by deposition of tissue arranged in three-dimensional fashion.  See page 1110, Figure 17; Figure 18.
	While Sun et al. do not specifically disclose a structure difference calculator, as is now claimed, the prior art to Sun and Darling et al. disclose techniques in computer-aided tissue engineering using CAD and image processing (Figure 1, box 3).  Sun and Darling et al. disclose anatomic registration techniques whereby vessels, for example, may be identified using shape-based methods by comparing image data to known samples (page 36, col. 2).  Sun and Darling et al. further include that patient-specific modeling in this manner is achieved by assessment of cord location and shape prior to surgeries (page 37, col. 1).  Further, in considering the design of tissue scaffolds for manufacturing purposes, Sun and Darling et al. disclose consideration of factors such as assessment of host environment and ability to handle loads after implant (page 38, col. 1).  Using CATE-based approaches, said biomimetic modeling and design is achieved and facilitated by specific toolpath implementation whereby the system has a blueprint model for 3D cell and organ printing that includes: (1) anatomical, geometrical and internal architectural information for organs (tissues) of interest; (2) definitions for the vascular network and 3D topological instruction for the organ of interest; and (3) provisions for a database on organ/tissue, heterogenic and vascular networking.  Said development further includes patient structure information (e.g., image information) and the refinement of said data informed by vessel feature input (page 41, col. 2-page 42, cols. 1-2; Figure 10), that fairly include two time frames/points for data manipulation.  
	As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the teachings of Sun et al. with those further elucidated in Sun and Darling et al. to include the structure difference calculator in the overall design for tissue scaffolds and tissue fabrication methods.  Both references are in the identical field of endeavor and both are concerned with the procedure to design and implement tissue manufacturing using appropriate imaging and architectural design methods.  One would have had a reasonable expectation of success in combing the teachings of both references as the prior art to Sun et al. specifically includes a CATE-based system, as does that of Sun and Darling et al.  Further, Sun and Darling et al. disclose that the central feature of CATE the ability therein to represent tissues, biomechanical, and biochemical information in a computer for use with CAD-based, bio-based informatics modeling.  This is further implemented in conjunction with databases for said model that can be a central repository to interface design, simulation and manufacturing of tissue substitutes (Sun and Darling et al. at page 45, col. 1).  Thus, the combination would have acted no differently than the components would have separately.
B.  Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (Computer-Aided Design (2005) Vol. 37:1097-1114; IDS reference) in view of Sun and Darling et al. (Biotechnol. Appl. Biochem. (2004) Vol. 39:29-47) with respect to claim 1 above, in further view of JP 2005-224106 (Satoshi; IDS Document; Machine translation).  
With respect to claim 1, the prior art to Sun et al. in view of Sun and Darling et al. teach a fabrication information generating device, as described above.  With respect to claim 7, Sun et al. and Sun and Darling et al. do not specifically disclose a cell number calculator to calculate the number of cells required for fabrication of a biological tissue.  However, the prior art to Satoshi teaches a cell culture apparatus wherein cell numbers are calculated (page 5) and wherein cell concentration and area of cellular occupation is assessed.  
With respect to claim 10, the prior art to Sun et al. teaches a fabrication system as pertains to claims 9 and claim 1 from which it depends, above.  Sun et al. do not specifically disclose a cell culture apparatus that determines cell culture conditions.  However, the prior art to Satoshi discloses a cell culture apparatus that includes cell culture condition determinations, as disclosed at page 8, paragraph [0015].
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have included the ability to assess cell number and culture condition for the purpose of tissue fabrication, as disclosed by Sun et al. and Sun and Darling et al., as described above and in further combination with Satoshi because Sun et al. specifically motivate the artisan to be concerned with precise location and placement of cells (see Sun et al. at, for example, page 1098, col. 2; page 1106 including design of appropriate sizes for pore structures; page 1110, cols. 1-2).  Satoshi et al. further specifically disclose that the apparatus is particularly useful in areas such as those for production of cells in regenerative medicine and products obtained from cells, such as organelles (page 6).  Thus, the combination of Sun, Sun and Darling, and Satoshi, in the same field of endeavor, would have yielded predictable results, as the combination would have resulted in the same functions as performed separately.

Response to Applicant’s arguments with respect to 35 USC 102 and 103
Applicant states, with respect to 35 USC 102, that “Sun et al. does not disclose past information indicating an earlier state of a patient’s defective location before a defective [sic] occurs in the patient”.  Applicant avers that “because the claimed invention includes ‘the biological tissue fabrication information is generated based on the difference determined by the structure difference calculator’ so that a precise structure of a defective location can be obtained even if tissues in the body of the patient are not bilateral symmetric [sic]” and that “such a configuration is not anticipated in the Sun reference.
It is respectfully submitted that this is not persuasive.  The claim amendments necessitated a new grounds of rejection, as set forth above and thus the arguments made herein are moot.  Further, in addition to the newly recited rejection as necessitated by amendment, it is noted that that the claims have no requirement for either “a patient’s defective location” nor do they require “precise structure of a defective location to be obtained even if the tissues in the body of the patient are not bilateral [sic] symmetric”, as asserted above.  
Applicant further includes, with respect to 35 USC 103, that Satoshi JP ‘106 fails to disclose those features.  For the same reasons above, the arguments are not persuasive and are moot in view of the new grounds of rejection as necessitated by claim amendment.
Clarification Note: With respect to the citation to the Satoshi reference in the previous Office Action dated 11 April 2022,  the Examiner acknowledges herein that there was a typographical mistake with respect to the cited reference wherein the Office Action states, “JP-2005-2224106” (emphasis added by Examiner herein to illustrate the mistake).  It is recognized that this is a typographical error only and that the reference should have been cited as “JP-224106” corresponding to Satoshi and as included on the Information Disclosure Statement filed with the Office on 16 March 2021, and as further acknowledged by the Examiner in the Office Action of 11 April 2022.  The Examiner apologizes for any inconvenience to Applicant.

Conclusion
No claims are allowed.
	Prior art: With respect to claims 8 and 11, the prior art does not appear to teach or fairly suggest the biological fabrication information generating device that includes a cell preparation expense information storage unit and a fabrication expense calculator as in claim 8 or a medical expense calculation system that has the tissue fabrication information generating device according to claim 8 and a treatment expense calculation device that includes a treatment expense calculator that calculates treatment expense required for a graft of a biological tissue as claimed in claim 11.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1671